DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitations are: 
In Claim 1, “protruding portion formation step” (lines 2-3); “wiring formation step” (lines 4-6); “paste application step” (lines 7-9); and “component placement step” (lines 10-11).
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, each recited “step” in Claim 1 is a generic placeholder and is modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, the claim limitations do not meet prong (C) as noted in MPEP § 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 11-16950 (hereinafter “JP’950”)1 in view of the teachings of U.S. Publication 2005/0218195 to Wilson et al (hereinafter “Wilson”) and U.S. Publication 2009/0229123 to Sakai et al (hereinafter “Sakai”).
Claim 1:  JP’950 discloses a circuit formation method comprising:
a protruding portion formation step of forming a protruding portion (e.g. 7, in Fig. 3C) by applying a fluid (e.g. epoxy resin) onto a base (e.g. 9);
a wiring formation step of forming a wiring (e.g. 13, in Fig. 3D) extending toward the protruding portion by applying a metal-containing liquid (e.g. plating) containing metal particles onto the base so that the metal-containing liquid becomes conductive (e.g. ¶ [0016]);
a paste application step of applying a resin material (e.g. 16, Fig. 5a, ¶¶ [0006], [00034]) on the protruding portion and the wiring, such that the protruding portion and the wiring are connected to each other (e.g. in Fig. 5c); and
a component placement step of placing a component (e.g. 1) having an electrode (e.g. 2) onto the base, such that the electrode is in contact with the resin material applied on the protruding portion (e.g. Fig. 5c).
Claim 3:  JP’950 discloses the circuit formation method according to claim 2, further comprising a base formation step of forming a resin layer (e.g. 16) by applying the resin in a thin film shape and forming the base by laminating the resin layer to the base (e.g. Figs. 5a to 5c, ¶ [0018]).
Claim 8: (Currently Amended) The circuit formation method according to claim 1,
wherein, in the protruding portion formation step, the protruding portion having a height (from top surface of 9) corresponding to a maximum dimension (diameter size of 4) of the metal particles contained in the resin material is formed (e.g. Figs. 5b, 5c).
In Claim 1, JP’950 does not teach:
1)  that in forming the protruding portion, the application is done by a viscous fluid and curing the curable viscous fluid; and 
2)  that the resin material is specifically a paste that contains metal particles different from the metal-containing liquid.
The protruding portion of JP’950 is an epoxy resin (e.g. ¶ [0015]).  Wilson discloses that the application of epoxy resins (e.g. 3, in Fig. 1) can be done so by depositing a curable viscous fluid (e.g. from 1) onto a base (e.g. 10) and curing the curable viscous fluid to crosslink (e.g.¶¶ [0071]).
Regarding Claim 2:  Wilson further discloses that the protruding portion is formed by applying the resin, as the curable viscous fluid, [by deposition] onto the base and curing the curable resin (e.g. ¶¶ [0035]+).
Wilson states that the advantage of applying the resin as a curable liquid that is cured, allows the base (10) to be bonded to the epoxy resin (e.g. 10, ¶ [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JP’950 by applying the protruding portion as a resin and curing, as taught by the manufacturing method of Wilson, to allow the protruding portion (resin) to be positively bonded to the base.
Sakai discloses a circuit formation method by forming a wiring (e.g. 6 or 8) containing metal particles [stainless steel or aluminum] and applying a resin paste (e.g. 2, in Fig. 1) that contains metal particles (e.g. 4, silver or gold, ¶¶ [0020], 0025).  The metal particles of the resin paste (e.g. Al) are different from the metal particles of the wiring or metal-containing liquid (e.g. Ag).  The use of the material compositions and paste taught by Sakai enables high positional accuracy and high-throughput manufacturing production between the resin paste and the base and/or component (e.g. ¶ [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of JP’950 by utilizing the materials of the wiring and resin material, as well as the resin in paste form, as taught by the method of Sakai, to ultimately provide high positional accuracy and high-throughput manufacturing production.
Regarding Claim 9, the claim does not specify any explicit values with respect to being nanometer-sized and micrometer-sized.  In the teachings of JP’950, Sakai and Wilson at the microscopic level, it is obvious that the metal particles of the metal-containing liquid and the metal particles of the resin paste, each would have unlimited values that would be read as being nanometer-sized and micrometer-sized, respectively.

Allowable Subject Matter
Claims 4 through 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication JP 2014-229784 discloses a relevant aspect of a protruding portion formation step of forming a protruding portion (e.g. 28, in Figs. 1C to 1E).
b)	Non-Patent Literature IEEE Publication to Hirai et al, entitled "Development of flip chip attach technology using Ag paste bump which formed on printed wiring board electrodes," discloses a relevant aspect of a paste application step of applying a paste (ACF, in Fig. 2) for component placement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 The interpretation of JP’950 has been taken from an English Language Translation, a copy of which was provided by applicants.